Sponaugle v. State
















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-387-CR

     MICHAEL SPONAUGLE,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 
 
From the 158th District Court
Denton County, Texas
Trial Court # F-96-0075-B
                                                                                                                 

MEMORANDUM OPINION
                                                                                                                 

      Appellant Michael Sponaugle pled guilty to the state jail felony offense of theft of property
valued at $1,500 or more, but less than $20,000.  See Tex. Penal Code Ann. § 31.03(e)(4)(A)
(Vernon 1994).  On March 15, 1996, the court sentenced Sponaugle to eighteen months in the State
Jail Division and a $1,000 fine, suspended imposition of the jail sentence, and placed him on
community supervision for three years.  Sponaugle failed to abide by the terms and conditions of
his community supervision, and the court revoked his community supervision and imposed a
reduced sentence of nine months’ confinement on September 18, 1997.
      Sponaugle has filed a motion to dismiss his appeal.  In relevant portion, Rule 42.2 of the Texas
Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or her
attorney must sign the written withdrawal and file it in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.
 
Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both Sponaugle and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Sponaugle's appeal is dismissed.
                                                                               PER CURIAM
 
Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed January 21, 1998
Do not publish